DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 5/3/2021 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Fig. 7A indicating that the cutting step precedes the perforating step. 
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 18, and 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
[AltContent: textbox (cutter for cutting in an unwound state to reduce a width)]In claim 15, Applicant recites, “cutting the fabric in an unwound state with one or more cutting components” and “wherein the cutting precedes the perforating.” This language is not supported by the disclosure as originally filed. Paragraph [0034] of Applicant’s disclosure states, “It causes the perforation components 510 to perforate the entire wide roll of the substrate and the perforated roll keeps running into the cutting components 520.” And Fig. Applicant’s drawings show: 
[AltContent: textbox (perforation component)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    259
    420
    media_image1.png
    Greyscale

Applicant indicates that the reference numeral 510 is associated with the perforation component. Presumably this is the first roller as annotated above since the second roller appears to be part of the cutting component used for reducing the width of the fabric. The examiner is interpreting the cutting recited in claim 15 to be referring to the slitting-type disc cutter shown 
Regardless of what type of cutting Applicant is referring to in the claim, it is noted that all disclosed cutting components are located downstream of the perforation component (as shown above). Thus there is no disclosure of any cutting components upstream of the perforation component. Thus the recitation that cutting precedes forming perforations is considered new matter. 
[AltContent: textbox (cutter for cutting in an unwound state to reduce a width)]In claim 19, Applicant recites, “cutting the fabric in an unwound state to reduce a width of the fabric, wherein the cutting precedes forming perforations.” This language is not supported by the disclosure as originally filed. Paragraph [0034] of Applicant’s disclosure states, “ It causes the perforation components 510 to perforate the entire wide roll of the substrate and the perforated roll keeps running into the cutting components 520.” And Fig. Applicant’s drawings show: 
[AltContent: textbox (perforation component)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    259
    420
    media_image1.png
    Greyscale

Applicant indicates that the reference numeral 510 is associated with the perforation component. Presumably this is the first roller as annotated above since the second roller appears to be part of the cutting component used for reducing the width of the fabric. The examiner is interpreting the cutting recited in claim 19 to be referring to the slitting-type disc cutter shown above. This is the only part of the specification that suggests cutting the fabric in an unwound state to reduce a width of the fabric. It is noted that, Applicant does not appear to make any reference to this step of cutting in the written description. 
	Regardless of what type of cutting Applicant is referring to in the claim, it is noted that all disclosed cutting components are located downstream of the perforation component (as shown above). Thus there is no disclosure of any cutting components upstream of the perforation component. Thus the recitation that cutting precedes forming perforations is considered new matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zoller et al. (US 2005/0153100) in view of Tanaka et al. (JP 2017-100266) and Grunder et al. (US 2011/0098169).
	With respect to claim 19, Zoller et al. disclose the claimed method for producing a printed wipe except for the step of detecting colors in the repetition of graphics using at least one optical sensor and cutting the fabric to reduce a width of the fabric. Zoller et al. disclose a method for producing a printed wipe, the method comprising: 
	printing a repetition of graphics on an elongate piece of fabric (printing repetition of graphics with printing unit 13; Zoller et al., paragraph [0055]; fabric defined in paragraphs [0010]-[0012] of Zoller et al.); and
	forming perforations across a width of the fabric (with perforating apparatus 28; Zoller et al. paragraph [0058]) at predetermined intervals along a length of the fabric such that each of the perforations is not formed over each of the repetitions of graphics (as shown in Fig. 6 of Zoller et al.).
Tanaka et al. discloses a printing method including detecting colors in the repetition of graphics using at least one optical sensor 2 (Tanaka et al., English translation, paragraph [0022]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the sensor system 24 disclosed by Zoller et al. with the teaching of Tanaka et al. for the advantage of sensing the image itself in order to appropriately time further processing steps thereby dispensing with printing and removing a registration mark on the web 12. 
	Grunder et al. disclose a method of producing a printed product including cutting a web 1 in an unwound state (via cutter 13) to reduce a width of the fabric, 
	wherein the cutting precedes forming perforations (via perforator 8; Grunder et al.; paragraph [0039]); Fig. 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Grunder et al. with the method disclosed by Zoller et al. for the advantage of producing a larger number of the final product from a larger roll of blank fabric in one inline process.
With respect to claim 20, the content of the graphics printed on the fabric is considered printed matter. Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Id. at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981). However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). In this case, the content of the printed matter does not disclose a new and unobvious functional relationship between the printed matter and the fabric. 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zoller et al. (US 2005/0153100) in view of Tanaka et al. (JP 2017-100266) and Grunder et al. (US 2011/0098169), as applied to claim 19 above, and further in view of Schinkoreit et al. (US 2010/0272965) and Bartesaghi (US 2008/0075932).
With respect to claim 21, Zoller et al., as modified, discloses the claimed method except for the steps of drying the graphics and packaging the fabric. Zoller et al. discloses wetting the fabric (“The hygiene and wiping products can be dry, moist, wet or pre-treated in any manner,” Zoller et al., paragraph [0013]). 
Schinkoreit et al. teaches a method for producing a printed wipe including printing a fabric 1 and drying the printed graphics (Schinkoreit et al., paragraph [0106]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Schinkoreit et al. with the method disclosed by Zoller et al, as modified, for the advantage of preventing smearing of the printed graphics and fouling of the downstream equipment with ink. 
Bartesaghi discloses printing, cutting and packaging wipes (Bartesaghi, paragraph [0075]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Bartesaghi with the method disclosed by Zoller, as modified, for the advantage of collectively storing a stack of wipes in a salable unit. 
With respect claim 22, Zoller et al. disclose that the product disclosed may be used as a windscreen cleaning wipe (Zoller et al., paragraph [0013]). One of ordinary skill in the art would recognize that such a windscreen cleaning wipe would have a cleaning composition imbibed therein. Such a solution would be necessary for providing cleaning power to remove dirt and grime accumulated on a windscreen. Such a composition would be predetermined and have at least some type of properties as do all compositions (e.g. in liquid form at room temperature).  

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US 2016/0345761) in view of Grunder et al. (US 2011/0098169) and Zoller et al. (US 2005/0153100).
	With respect to claim 23, Olson et al. disclose the claimed method except for the step of cutting the fabric in an unwound state to reduce a width of the fabric and sensing the repetition of graphics on the fabric using at least one optical sensor. Olson et al. disclose a method for producing a printed wipe, the method comprising: 
	printing a repetition of graphics on an elongate piece of fabric (Olson et al., paragraph [0008] and [0030]; Fig. 4); 
	folding the fabric (Olson et al., paragraph [0031]; Fig. 4); and
	re-cutting the fabric that is folded to form printed wipes (Olson et al., paragraph [0031]; Fig. 4).
	Grunder et al. disclose a method of producing a printed product including cutting a web 1 in an unwound state (via cutter 13) to reduce a width of the fabric. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Grunder et al. with the method disclosed by Olson et al. for the advantage of producing a larger number of the final product from a larger roll of blank fabric in one inline process.
	Zoller et al. teach a method of  printing on a fabric including sensing the repetition of graphics on the fabric on the fabric with at least one optical sensor 24 (Zoller et al., paragraphs [0027] and [0056]). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Zoller et al. with the method disclosed by Olson et al. for the advantage of ensuring that the printed graphics align properly with any cuttings or perforations made across the fabric. 
With respect to claim 24, the content of the graphics printed on the fabric is considered printed matter. Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Id. at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981). However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). In this case, the content of the printed matter does not disclose a new and unobvious functional relationship between the printed matter and the fabric. 

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US 2016/0345761) in view of Grunder et al. (US 2011/0098169) and Zoller et al. (US 2005/0153100), as applied to claim 23 above, and further in view of Bartesaghi (US 2011/0079156).
	With respect to claim 25, Olson et al. disclose wetting the fabric (“The wiper product as described can include any art recognized solutions or may be impregnated with compositions for cleaning,” Olson et al., paragraph [0086]) and packaging the fabric (Olson et al, paragraph [0027]).
	Bartesaghi discloses a similar wipe producing method including the step of drying  graphics printed on an elongate piece of fabric (Bartesaghi, paragraph [0037]). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Bartesaghi with the method disclosed by Olson et al., as modified, for the advantage of ensuring that the printed graphics are dried before carrying out other modifications on the fabric, thereby reducing smearing or other reduction in quality of the printed graphics.
	With respect to claim 26, Bartesaghi discloses wetting the fabric with a composition such as disinfectant which has a predetermined property of killing germs (Bartesaghi, paragraph [0054].. 
	
Allowable Subject Matter
Claims 15 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive of any error in the above rejection.
	As outlined above, Applicant appears to have introduced new matter into the application by reciting that the “cutting precedes the perforating.” However, if the Examiner is in error on this point, then claims 15 and 18 would be allowable. 
	A new reference has been added to the combination applied to claim 19 to teach “wherein the cutting precedes forming perforations.” It is noted that the “detecting colors” step in claim 19 is not linked to any other part of the claim. Claim 23 has a similar issue with the “sensing the repetition of graphics” step. 
	New reference has been added to the combination applied to claim 23 in order to teach “re-cutting the fabric that is folded to from printed wipes.” 
	With respect to claims 19-26, Applicant appears to just be combining old method steps that are well-known in the art. The particular recited order of these method steps does not add any novelty to the claims. Thus the prior art rejection of claims 19-26 is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 10, 2021